Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 16, 2021

                                       No. 04-21-00028-CV

                          IN THE INTEREST OF N.M.B., A CHILD

                   From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-06049
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        In the underlying cause, Appellant Channel Beverly filed a petition in intervention in a
suit affecting the parent-child relationship. On January 20, 2021, the trial court signed an order
dismissing her suit for lack of standing. On January 27, 2021, she filed a notice of appeal, stating
her intent to appeal from this order by the trial court. After a clerk’s record was filed, on March
30, 2021, we issued an order explaining that the January 20, 2021 trial court order appeared to be
interlocutory because it did not dispose of all pending parties and claims in the underlying suit.
Thus, we ordered Appellant Channel Beverly to show cause why this appeal should not be
dismissed for lack of jurisdiction.
        On April 15, 2021, Appellant Channel Beverly responded to our show cause order by
stating that “a hearing to enter a final order” was set for April 21, 2021. On May 21, 2021,
Appellant Shante Taylor filed a notice of appeal, stating her intent to appeal from the trial court’s
order signed on April 21, 2021. On May 24, 2021, a supplemental clerk’s record was filed
containing the trial court’s final order of April 21, 2021. In that final order, the trial court
appointed Shante Taylor as sole managing conservator of N.M.B. and Donald Bibbs as
possessory conservator.
         On June 25, 2021, we issued an order explaining that the reporter’s record was due and
that on March 29, 2021, Appellant Channel Beverly had filed a Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond. We further explained that on June 22, 2021, the staff
attorney to the Bexar County Civil District Courts filed a letter informing this court that the trial
court held a hearing on June 15, 2021 regarding Appellant Channel Beverly’s inability to afford
costs, and determined that she had the ability to afford costs and would be allowed to pay under a
payment plan. Thus, we ordered the court reporter responsible for preparing the reporter’s record
to file the reporter’s record on or before July 26, 2021.
        On July 30, 2021, Appellant Shante Taylor filed a motion to dismiss her appeal, stating
that she wishes to withdraw her notice of appeal. On August 10, 2021, court reporter Mary M.
Wilson filed a notification of late reporter’s record, stating that because of Appellant Shante
Taylor’s motion to dismiss her appeal, she is unsure which transcripts are being requested.
Further, she explains that neither Appellant Channel Beverly nor Appellant Shante Taylor have
made any payments towards her fee.
       As Appellant Shante Taylor is seeking dismissal of her appeal, we ORDER only
Appellant Channel Beverly to file written proof in this court within ten days of the date of
this order that she has designated, in writing, the portions of the proceedings she desires
court reporter Mary M. Wilson to include in the reporter’s record. See TEX. R. APP. P.
34.6(b)(1) (explaining that the request to the court reporter must designate the exhibits and the
portions of the proceedings to be included in the reporter’s record). We further ORDER
Appellant Channel Beverly to file, within ten days from the date of this order, a copy of the
request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).
        Finally, we note that court reporter Mary M. Wilson states that Appellant Channel
Beverly has made no payments with regard to her fee. We further ORDER Appellant Channel
Beverly to provide written proof to this court within ten days of the date of this order that
she has made arrangements to pay the court reporter’s fee or that she desires to appeal the
trial court’s decision that she is not entitled to a free record on appeal.
        If Appellant Channel Beverly fails to respond within the time provided above, her
appellant’s brief will be due within twenty days from the date of this order, and this court will
only consider those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court